726 S.E.2d 840 (2012)
McK ENTERPRISES, LLC
v.
Michael A. LEVI and wife, Susan B. Levi.
No. 182P12.
Supreme Court of North Carolina.
June 13, 2012.
Edward Eldred, for Levi, Michael A., et al.
W. Hill Evans, Marion, for McK Enterprises, LLC.
*841 Phillip T. Jackson, for McK Enterprises, LLC.
Peter R. Henry, for Levi, Michael A., et al.

ORDER
Upon consideration of the conditional petition filed on the 7th of May 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 13th of June 2012."